 
10.3
 
J. MICHAEL HEIL
38888 RIDGE DRIVE
SCIO, OR. 97374
 
Biography


 Since 1980 Mr. Heil has been involved with building, owning and operating Cable
Television systems, Satellite Broadcast Networks, and other related
communication companies. From 1980 to 1985 he built and operated cable
television systems in Mesa, Arizona, which he sold to Cable America. In 1984 he
started an Arizona based Communications Company, Hotel Movie Network a satellite
programming and pay-per-view television company, which provided service to the
hospitality industry to over 20,000 hotel rooms in the western United States.
Mr. Heil pursued an acquisition of a Canadian Public Company, Television
Entertainment Network where he combined the two companies and worked as Chairman
and CEO until 1989. In 1990, he was asked to join the management team for the
Washington D.C. based COMSAT as Director of Operations. At that time, COMSAT was
the world’s largest operator of orbiting geostationary satellites and operated
nearly 500,000 hotel pay-per-view rooms through out the United States. In 1994,
he formed a new organization, Skylink America after successfully negotiating the
purchase of a 240,000-subscriber satellite pay per view business from COMSAT and
moved it to Oregon. After one year of operation he merged this business with a
local communications and cellular company. In 1995 he co-founded, owned and
managed a satellite transponder leasing company, Programming Services Inc. with
leased time from Hughes Satellite. The company provided long term leased
contracts for digital space segment to ATT, Broadcast International Inc and over
a dozen Universities including A.S.U. Programming Services also operated four
digital networks and an uplink and playback facility. The company up-linked the
first digital premium pay content after successfully contracting with all the
major movie studios for content. In 1996 Mr. Heil was offered a position as
Chairman and CEO of an AMEX company, C3D Television Inc. C3D created a
worldwide-patented technology that produced television special effects
programming content. C3D was sold to a Korean media provider in 2000. In 2001
Mr. Heil went to work for TriStar Media, an Internet, print, and television
Media marketing company which developed content and provided video commercials
for cable television and the internet.
Mr. Heil is the Chief Executive Officer of Corridor Communication Corporation an
Internet broadband provider to homes and businesses with offices in California
and Oregon.
 
 
 

--------------------------------------------------------------------------------

 